DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment and response to office action filed 02/26/2021.
Claims 3, 5, 7, 11, 16 and 20 are canceled.
Claims 21-25 and 27-30 are withdrawn.
Claims 1-2, 4, 6, 8-10, 12-15, 17-19 and 31 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/24/2020 has been entered.

Response to Amendment/Arguments
101
Applicant contends the claimed invention is generally directed to an improvement in computer technology, that being secure exchange of credit card information, claimed as the credit card information displayed for a limited time to the merchant. Examiner respectfully disagrees. What applicant contends is an improvement is not an improvement in computers nor technology. The limitation directed to display of the credit card information for an interval of time is mere data gathering, which is a form of insignificant extra-solution activity. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Creating output data” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

103
Applciant contends the references do not teach “receiving ... the credit card information, the credit card information encrypted by the consumer device using a public key, and decryptable by a private key, wherein a transmission of the credit card information from the consumer device to the computing device bypasses a storage of a third party application server”. The PGPub discloses receiving credit card information, wherein the credit card information is encrypted by the consumer device using a public key and decryptable by a private key (see paras 27 & 38). However, the PGPub is silent with respect to wherein a transmission of the credit card information from the consumer device to the computing device bypasses a storage of a third party application server. New matter is added. For purposes of examination, the claim is interpreted as follows: “receiving ... the credit card information, the credit card information encrypted by the consumer device using a public key, and decryptable by a private key”. Bhambri teaches: receiving, by the computing device [from the consumer device and at a computing device of the online merchant], the credit card information, the credit card information encrypted by the consumer device using a public key, and decryptable by a private key (Fig.5 item 512 & 514, Fig.12 item 1210; paras 39, 43, 49, 56, 68, 74, 83).
Applicant further contends Levovitz is silent with regard to the display of credit card information at a computing device, however this argument is moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 6, 8-10, 12-15, 17-19 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1-2, 4, 6, 8-10 and 31:
Step 1
Claims 1-2, 4, 6, 8-10 and 31 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) encryption, an abstract idea. Specifically, but for the additional elements, Claim 1 under its broadest reasonable interpretation recites the following limitations grouped within the “mathematical concepts” grouping of abstract ideas because the claim recites mathematical calculations.
the credit card information encrypted … using a public key, and decryptable by a private key
Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “computing device”, “consumer device” and “a storage of a third party application server” merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. Some additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity (e.g. “receiving … a request … to view goods from one or more online merchants”, “responding … to the request … by transmitting a list of available goods at an online merchant of the one or more online merchants”, “receiving … a request … to purchase goods from the online merchant”, “transmitting a request … to obtain credit card information”, “receiving … the credit card information”, “wherein a transmission of the credit card information … bypasses” and “displaying … the credit card information for an interval of time”).

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network” and “Creating output data” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 2, 4, 6, 8-10 and 31 further recite (i.e., set forth or describe) the abstract idea of encryption. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claims 12-15 and 17-19:
Step 1
Claims 12-15 and 17-19 are directed to a non-transitory computer readable storage medium (i.e. manufacture). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 12 recites (i.e., sets forth or describes) encryption, an abstract idea. Specifically, but for the additional elements, Claim 12 under its broadest reasonable interpretation recites the following limitations grouped within the “mathematical concepts” grouping of abstract ideas because the claim recites mathematical calculations.
the credit card information, encrypted … using a public key, and decryptable by a private key
Accordingly, the claim recites an abstract idea. 

Step 2A Prong Two
Claim 12 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “non-transitory computer readable medium storing instructions”, “processor”, “consumer device”, “computing device of the online merchant” and “a storage of a third party application server” merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. And second, there is no improvement in the functioning of a computer, nor an improvement to other technology or technical field present in the specification nor claims. Some additional elements amount to mere data gathering, which is a form of insignificant extra-solution activity (e.g. “receiving a request … to view goods from one or more online merchants”, “responding to the request … by transmitting a list of available goods at an online merchant of the one or more online merchants”, “receiving a request … to purchase goods from the online merchant”, “transmitting a request … to obtain credit card information”, “receiving … the credit card information”, “wherein a transmission of the credit card information … bypasses” and “displaying … the credit card information for an interval of time”).

Step 2B
The additional elements, taken individually and in combination, do not result in claim 12, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. MPEP 2106.05(d)(II) indicates that “Receiving or transmitting data over a network” and “Creating output data” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the additional elements amounting to mere data gathering are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.



Dependent Claims
Claims 13-15 and 17-19 further recite (i.e., set forth or describe) the abstract idea of encryption. Each dependent claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. Further, the additional elements in each dependent claim, taken individually and in combination, do not result in each dependent claim, as a whole, amounting to significantly more than the judicial exception. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6, 8-10, 12-15, 17-19 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

New Matter
Claims 1 and 12 recite “receiving ... the credit card information, the credit card information encrypted by the consumer device using a public key, and decryptable by a private key, wherein a transmission of the credit card information from the consumer device to the computing device bypasses a storage of a third party application server”. The PGPub discloses receiving credit card information, wherein the credit card information is encrypted by the consumer device using a public key and decryptable by a private key (see paras 27 & 38). However, the PGPub is silent with respect to wherein a transmission of the credit card information from the consumer device to the computing device bypasses a storage of a third party application server. New matter is added. For purposes of examination, the claim is interpreted as follows: “receiving ... the credit card information, the credit card information encrypted by the consumer device using a public key, and decryptable by a private key”.
Claims 2, 4, 6, 8-10, 13-15, 17-19 and 31 are also rejected as they depend from either claim 1 or claim 12.

The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards his invention.

Claims 1-2, 4, 6, 8-10, 12-15, 17-19 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites a method step directed to a computing device (e.g. “receiving, by the computing device, the credit card information …”). However, this method step also recites limitations directed to a consumer device (e.g. “receiving … the credit card information encrypted by the consumer device using a public key, and decryptable by a private key, wherein a transmission of the credit card information from the consumer device to the computing device bypasses a storage of a third party application server”). As such, it is unclear whether this method step is solely directed towards the computing device, or a combination of the computing device with the consumer device. Therefore, the scope is unclear. See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”
Claim 12 is directed to a non-transitory computer readable medium storing instructions executed by a processor to perform functions. However, the claim recites limitations directed to a computing device of an online merchant (e.g. “receiving, from the consumer device and at a computing device of the online merchant, the credit card information” and “displaying, at the computing device, the credit card information for an interval of time”). As such, it is unclear whether the claims are solely directed towards the non-transitory computer readable medium storing instructions executed by a processor to perform functions, or a combination of the non-transitory computer readable medium storing instructions executed by a processor to perform functions with the computing device of an online merchant. Therefore, the scope is unclear. See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”
Claim 12 is directed to a non-transitory computer readable medium storing instructions executed by a processor to perform functions. However, the claim recites limitations directed to a consumer device (e.g. “receiving … the credit card information, encrypted by the consumer device using a public key, and decryptable by a private key, wherein a transmission of the credit card information from the consumer device to the computing device bypasses a storage of a third party application server”). As such, it is unclear whether the claims are solely directed towards the non-transitory computer readable medium storing instructions executed by a processor to perform functions, or a combination of the non-transitory computer readable medium storing instructions executed by a processor to perform functions with the consumer device. Therefore, the scope is unclear. See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”
Claim 19 is directed to a non-transitory computer readable medium storing instructions executed by a processor to perform functions. However, the claim recites limitations directed to a computing device (e.g. “destroying … upon at least one of … or receiving by the computing device, a user input through a user interface of the computing device …”). As such, it is unclear whether the claims are solely directed towards the non-transitory computer readable medium storing instructions executed by a processor to perform functions, or a combination of the non-transitory computer readable medium storing instructions executed by a processor to perform functions with the computing device. Therefore, the scope is unclear. See In re Zletz, 893 F.2d 319, 13USPQ2d 1320 (Fed. Cir. 1989) and MPEP 2173.02 (III)(B) which states “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”
Claims 2, 4, 6, 8-10, 13-15, 17-19 and 31 are also rejected as they depend from either claims 1 or 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8, 10, 12-15, 17, 19 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gabbai (US 2015/0242928 A1) in view of Bhambri (US 2006/0167811 A1) in view of Baher (US 2011/0137748 A1).

Claims 1 and 12:
Gabbai teaches:
receiving, by a computing device, a request from a consumer device to view goods from one or more online merchants (Fig.3 item 310, Fig.5 items 310 & 510; paras 35-39, 59-60, 75-59)
responding, by the computing device, to the request from the consumer device by transmitting a list of available goods at an online merchant of the one or more online merchants (Fig.3 item 340, Fig.5 item 540; paras 53, 64)
receiving, by the computing device, a request from the consumer device to purchase goods from the online merchant (Fig.4 item 410, Fig.5 items 410 & 550; paras 56, 65-66)
Gabbai does not teach:
transmitting a request, by the computing device, to the consumer device to obtain credit card information
receiving, by the computing device [from the consumer device and at a computing device of the online merchant], the credit card information, the credit card information encrypted by the consumer device using a public key, and decryptable by a private key
displaying, at the computing device and by the computing device, the credit card information for an interval of time
Bhambri teaches:
transmitting a request, by the computing device, to the consumer device to obtain credit card information (paras 38, 56, 68)
receiving, by the computing device [from the consumer device and at a computing device of the online merchant], the credit card information, the credit card information encrypted by the consumer device using a public key, and decryptable by a private key (Fig.5 item 512 & 514, Fig.12 item 1210; paras 39, 43, 49, 56, 68, 74, 83)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gabbai with Bhambri in order to improve transaction security (Bhambri paras 5-8).
Neither Gabbai nor Bhambri teach:
displaying, at the computing device and by the computing device, the credit card information for an interval of time
Baher teaches:
displaying, at the computing device and by the computing device, the credit card information for an interval of time (Fig.4 items 422, 428 and 430; paras 49-51)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process and non-transitory computer readable medium of Gabbai in view of Bhambri, with the display of credit card information for an interval of time, as taught by Baher, in order to improve transaction security (Baher, para 51).

Claims 2 and 13: 
Gabbai and Bhambri and Baher teach all limitations of claims 1 and 12. Gabbai also teaches:
receiving, by the computing device, the request to view goods via a communication module (Fig.10 item 1070, Fig.11 item 1120; paras 35-39, 59-60, 75-59)

Claims 4 and 14: 
Gabbai and Bhambri and Baher teach all limitations of claims 1 and 12. Bhambri also teaches:
wherein the encrypted credit card information is a machine readable code (Fig.12 item 1204; paras 39, 43, 68, 74, 83)

Claims 6 and 15: 
Gabbai and Bhambri and Baher teach all limitations of claims 1 and 12. Bhambri also teaches:
decrypting, by the computing device, the credit card information using the private key (paras 43, 49, 68)

Claims 8 and 17:
Gabbai and Bhambri and Baher teach all limitations of claims 1 and 12. Baher also teaches:
starting, by the computing device and concurrent to displaying the credit card information, a timer (Fig.4 items 422 & 428; para 51)

Claims 10 and 19:
Gabbai and Bhambri and Baher teach all limitations of claims 1 and 12. Baher also teaches:
destroying, by the computing device, the credit card information responsive to at least one of an expiration of the interval of time, or receiving, by the computing device, a user input through a user interface of the computing device, the user input indicating a completion of the transaction of purchasing the goods (Fig.4 item 430; para 51)

Claim 31: 
Gabbai and Bhambri and Baher teach all limitations of claim 1. Bhambri also teaches:
transmitting, to the consumer device, an indication of a completion of the transaction of purchasing the goods (Fig.15; para 86)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arastoo (Ari) Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Arastoo (Ari) Shahabi/Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685